DETAILED ACTION

Response to Arguments
Applicant’s arguments have been considered however are not found persuasive.
In response to pages 6-8 of Applicant’s Remarks, Examiner submits that there is no disclosure and no explanation regarding measurements being broadcasted.  Applicant attempts to rebut this argument on Page 7 of Remarks by referencing Paragraphs 0046-0049 and Figure 4 of Applicant's disclosure, however these portions are still silent regarding broadcasting measurements.  Examiner is maintaining all arguments regarding this feature and recommends Applicant make changes or contact the Examiner in order to move prosecution forward.  Examiner submits that other than pointing to Paragraphs 0046-0049 and Figure 4 of Applicant’s disclosure in pages 6-8 of Remarks, Applicant has not gone into any explanation as to why Applicant’s disclosure recites broadcasting measurements.  
Regarding Applicant’s argument on page 9 of Remarks regarding broadcasting determined measurements, Examiners submits that broadcasting determined measurements is clearly disclosed in Ushiki (Paragraph 0076 discloses broadcasting measurements from position measuring means).  It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the ad-hoc nodes of proximity motion detection network of Nishida to broadcast location of device and determined one or more measurements, since both Nishida and Ushiki identically disclose ad-hoc nodes communicating directly with each other and positioning 
Regarding Applicant’s argument on page 9-10 of Remarks regarding determining, by a mobile device, a location of the mobile device, Examiner submits this is equivalent to Nishida (Paragraph 0017, 0019, 0054, and Figures 4-5).  The Examiner submits that according to Paragraph 0017 determining by the mobile device a proximity relative to another device is equivalent to determining a proximity location of itself relative to another device. 
Regarding Applicant’s arguments on Pages 10-12 of Remarks regarding all dependents, Examiner submits Applicant’s arguments fail to comply with 37 CFR 1.111(b)  because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1, 8, 15-16 recites the limitation broadcast determined one or more measurements.  
Correction is required to remove or modify this feature since it is unclear how this should be interpreted since this Application is silent on this feature with no explanation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transmitter and a receiver; and at least one processor configured to: determine a known location of the mobile device; process, by the mobile device, one or more wireless signals received by the mobile device, using the receiver, from a network element; and determine one or more measurements of one or more signals received from one or more other mobile devices; and broadcast, using the transmitter, the location of the mobile device, does not reasonably provide enablement for broadcast determined one or more measurements.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Correction is required to remove or modify this feature since it is unclear how this should be interpreted since this Application is silent on this feature with no explanation.



(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1, 8, 15-16 recites the limitation broadcast determined one or more measurements.  
Correction is required to remove or modify this feature since it is unclear how this should be interpreted since this Application is silent on this feature with no explanation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cromer et al, US 2006/0233134 A1 (hereafter referenced as Cromer), in view of Nishida et al, US 2005/0221829 A1 (hereafter referenced as Nishida), and further in view of 
Ushiki, US 20070135150.

Regarding Claims 1, 8, 15-16, Cromer teaches “a transmitter and a receiver" (see Paragraphs 0010-0012 and Figure 1).  The Examiner submits that it is required and a functional necessity in the technology for a “transmitter and receiver” to be present in order for communications to occur with the clients.  Cromer also teaches “a mobile device and method comprising: at least one processor configured to: process by the mobile device one or more wireless signals received from a network element” (see Paragraph 0017 and Figure 2).  The Examiner is interpreting the “network element” to be access point 210 which gives a command to client 230 to operate as a location anchor point when communication with client 220.  
Cromer does not disclose “determining, by a mobile device, a known location of the mobile device; and for the known location; measurements of one or more signals received from one or more other mobile devices.”  However, Nishida teaches “determining, by a mobile device, a known location of the mobile device; and for the known location; measurements of one or more signals received from one or more other mobile devices” (see Paragraph 0017, 0019, 0054, and Figures 4-5).  The Examiner submits that determining by the mobile device a proximity motion at a known location of a device when the mobile device receives signal strength measurements, is equivalent to the feature of a determination by the mobile device of a known location of the mobile device; and for the location.  It would have been obvious for one of ordinary skill in the 
The combination of Cromer and Nishida does not disclose “broadcasting location of mobile device.”  However, Ushiki discloses “broadcasting location of mobile device” (Paragraph 0076).  It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the ad-hoc nodes of proximity motion detection network of Nishida to broadcast location of device and determined one or more measurements, since both Nishida and Ushiki identically disclose ad-hoc nodes communicating directly with each other and positioning information being determined in an ad-hoc fashion, as disclosed in Paragraph 0017, 0019, 0054 Nishida; Paragraph 0076 Ushiki.   
Regarding Claims 2, Nishida discloses wherein said determined one or more measurements of said one or more signals received from said one or more other mobile devices comprise a measurement of a received signal strength, and further comprising transmitting information identifying a device from which at least one of the one or more signals was received to the network element (Paragraph 0017, 0019, 0054).  
Claim 3, Ushiki discloses receiving, by the mobile device and responsive to said broadcasting, a signal indicating compensation for broadcasting of said one or more measurements (Paragraph 0076).
Regarding Claim 4, Ushiki discloses receiving said signal indicating compensation for broadcasting of said one or more measurements includes receiving information indicating a grant of an increase in a QoS level being provided to said mobile device (Paragraph 0076).
Regarding Claim 5, Ushiki discloses wherein broadcasting the location of the mobile device and the determined one or more measurements is performed for a commanded limited amount of time (Paragraph 0076).
Regarding Claims 6, Nishida discloses receiving the location of the mobile device from a remote device. (Paragraph 0017, 0019, 0054).  
Regarding Claims 7, Nishida discloses wherein determining the location of the mobile device is based at least in part on the one or more wireless signals (Paragraph 0017, 0019, 0054).  
Regarding Claims 9, Nishida discloses wherein said determined one or more measurements of said one or more signals received from said one or more other mobile devices comprise a measurement of a received signal strength, and further comprising transmitting information identifying a device from which at least one of the one or more signals was received to the network element (Paragraph 0017, 0019, 0054).  
Regarding Claims 10, Nishida discloses means for receiving a signal indicating compensation responsive to said broadcasting of the location of the mobile device and the determined one or more measurements (Paragraph 0017, 0019, 0054).  
Claim 11, Ushiki discloses receiving said signal indicating compensation for broadcasting of said one or more measurements includes receiving information indicating a grant of an increase in a QoS level being provided to said mobile device (Paragraph 0076).
Regarding Claim 12, Ushiki discloses wherein broadcasting the location of the mobile device and the determined one or more measurements is performed for a commanded limited amount of time (Paragraph 0076).
Regarding Claims 13, Nishida discloses receiving the location of the mobile device from a remote device. (Paragraph 0017, 0019, 0054).  
Regarding Claims 14, Nishida discloses wherein determining the location of the mobile device is based at least in part on the one or more wireless signals (Paragraph 0017, 0019, 0054).  
Regarding Claims 17, Nishida discloses wherein said determined one or more measurements of said one or more signals received from said one or more other mobile devices comprise a measurement of a received signal strength, and further comprising transmitting information identifying a device from which at least one of the one or more signals was received to the network element (Paragraph 0017, 0019, 0054). 
Regarding Claim 18, Ushiki discloses wherein broadcasting the location of the mobile device and the determined one or more measurements is performed for a commanded limited amount of time (Paragraph 0076).
Regarding Claim 19, Ushiki discloses receiving, by the mobile device and responsive to said broadcasting, a signal indicating compensation for broadcasting of said one or more measurements (Paragraph 0076).
Claim 20, Ushiki discloses receiving said signal indicating compensation for broadcasting of said one or more measurements includes receiving information indicating a grant of an increase in a QoS level being provided to said mobile device (Paragraph 0076).
Regarding Claims 21, Nishida discloses receiving the location of the mobile device from a remote device. (Paragraph 0017, 0019, 0054).  
Regarding Claims 22, Nishida discloses wherein determining the location of the mobile device is based at least in part on the one or more wireless signals (Paragraph 0017, 0019, 0054).  

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to 339 whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANKUR JAIN/           Primary Examiner, Art Unit 2649